EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Solar Thin Films, Inc. Weconsent to the incorporation by reference in this Registration Statement on Form S-8of our report dated April 15, 2010, which includes an explanatory paragraph regarding the Company's ability to continue as a going concern, relating to the consolidated financial statements which appear in the Annual Report on Form 10-K of Solar Thin Films, Inc. and Subsidiaries for the year ended December 31, 2009. /s/ RBSM LLP New York, New York October 26, 2010
